 SCENIC SPORTSWEARScenic Sportswear and International Ladies' GarmentWorkers'Union,AFL-CIO. Case 10-CA-9128April 21, 1972DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, AND PENELLOOn January 26, 1972, Trial Examiner Myron S.Waks issued the attached Decision in this proceeding.Thereafter, the Respondent filed exceptions and asupporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbrief and has decided to affirm the Trial Examiner'srulings, findings, and conclusions and to adopt hisrecommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National Labor Rela-tions Board adoptsas itsOrder the recommendedOrder of the Trial Examiner and hereby orders thatScenicSportswear, Chattanooga, Tennessee, its offi-cers,agents,successors,and assigns,shall take theaction setforth in the Trial Examiner's recommendedOrder.TRIALEXAMINER'S DECISIONSTATEMENT OF THE CASEMYRON S. WAKS, Trial Examiner: This matter was heardon December 2, 1971, pursuant to a charge filed August 3,1971,1 and a complaint issued onOctober 4. The complaintalleges that the Respondent violated Section 8(a)(1) whenon June 29 it announced and granted wage increases andthree paid holidays to its employees for the purpose ofthwarting the Union's organizational campaign and thatRespondent further violated Section 8(a)(1) when on July 20it engaged in surveillance of its employees'union activities.Respondent in its answer admitted certain allegations of thecomplaint but denied that it had committed any unfair la-bor practices. All parties were afforded full opportunity tobe heard,to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues.2Upon the entire record in the case including my observa-tion of thewitnesses,and after due consideration of thebriefs filed by the General Counsel and Respondent, I makethe following:1Unless otherwise indicated, dates referred to hereinoccurred in 19712Respondent'smotion at the close of the hearing to dismiss the complaint,which was taken under advisement,isdisposed of in accordancewith thedecision herein.FINDINGS OF FACT1.THE BUSINESSOF THE COMPANY493Respondent is a Tennessee corporation with an officeand plant located in Chattanooga,Tennessee,where it isengaged in the manufacture and sale of ladies' sportswear.During the past calendar year, Respondent sold and ship-ped finished products valued in excess of $50,000 directlyto customers located outside the State of Tennessee. Uponthese admitted facts, I find that Respondent is an employerengaged in commerce within the meaning of Section 2(6)and (7)of the Act.II. THE LABORORGANIZATION INVOLVEDThe pleadings establish, and I find, that InternationalLadies' Garment Workers' Union, AFL-CIO, the ChargingParty herein, is a labor organization within the meaning ofSection 2(5) of the Act.IIITHE UNFAIR LABOR PRACTICESThe operative facts in this case are substantially undis-puted. Scenic Sportswear has been engaged in operationssince 1966 at the Chattanooga plant. Its president, RobertBehar, has been in charge of the plant since that date. In1968 Scenic Sportswear became a subsidiary of AthloneIndustries; Behar has remained the chief officer for Scenicsince that association. At the times relevant herein NicholasRomita was assistant to the president of Scenic.1.The alleged granting of benefits to interfere with theUnion's campaignFrom 1966 to 1968 the basic wage scale at Scenic Sports-wear has followed the Federal minimum wage rate of $1.40and in 1968 the basic wage scale was raised to $1.60 inaccordance with the Federal minimum requirements?On March 4, Behar called the management consultingfirm of Huddleston, Ballew, Simmons and Co., which spe-cializes in employee surveys, to conduct a survey of hisemployees. The purpose of the call, as stated by Behar, wasto determine what his employees expected from a growingcompany to make them work better and to do it in a waythat preserved the employees' anonymity in stating theirviews. As Behar explained, he was in a position to improvebenefits for the first time economically, and after havingmany employees with him for several years he could sensethat they wanted additional benefits. He turned to the ideaof a survey which insured the employees' anonymity in ex-pressing their views since it was difficult to determine theemployees' desires by confronting them personally. Beharat a time when he was working for another company hadencountered Ballew who then was engaged in conducting asimilar survey. Ballew returned Behar's call on March 5.Behar told Ballew that he wanted to determine how he wasgetting along with his employees, that he wanted to dosomething for his employees, and that he wanted a surveydone so that the Company could learn what direction totake in personnel management. Ballew proposed a surveysuch as they had done in the past and Behar agreed. OnMarch 10, a survey _proposal setting forth its advantages wasmailed to Behar. On March 19, Ballew called Behar andasked if Behar had received the proposal and if there wereany questions about it. Behar at that time said he would let3 In addition to thebasic wage rate,production workers onpiece ratesreceived an incentive wage rate.196 NLRB No. 72 494DECISIONS OF NATIONAL LABOR RELATIONS BOARDBallew know about going ahead with the survey.On April14, Behar telephoned to say he accepted Ballew's proposalto conduct the survey.The following day Ballew wrote thathe would visit the Company to conduct the survey on Apnl29 and 30 and that he would see Behar on April 29.On April29, Ballew met with Behar,Romita,and the Company'ssupervisors to make certain that they understood what Bal-lew was trying to do in the conduct of the survey and whatthey were hoping to gain from the results of the survey. AsBallew explained,the survey is conducted confidentially todetermine the management needs within the Company. Thesurvey is arranged to learn from each employee through anunsigned questionnaire what the employee's likes and dis-likes about the Company were and what the employeeswould like to see done to make the Company a better placein which to work.The confidentiality of the survey is main-tained by having the questionnaire returned to the consult-ing firm,whose property it becomes.The employer neversees the individual questionnaire of an employee.The survey was conducted on April 30.The employeeswere called together and Ballew was introduced to the em-ployees by Behar.Behar in introducing Ballew explainedthat Ballew was from a company that Respondent had hiredto learn what the employees wanted"in the wa1y of improve-ments and benefits that[he] could give them.'After intro-ducing Ballew to the employees,Behar left.Ballew explained the survey to the employees.He told theemployees they were to indicate what they liked and dis-liked about the Company and what they would like to seedone to make it a better place to work.Ballew further ex-plained that the Company needed their ideas to decide onthe direction it should take in employer-employee relation-ships. At that time Ballew stated to the employees that thequestion was always raised regarding the effectiveness of asurvey and pointed out that an employer who conducts sucha survey does not normally go to the expense or the troubleto have a survey made unless the employer intends to dosomething about what is complained of in the survey. Bal-lew also told the employees that when the survey was overhe would return and tell them the results of the survey.After conducting the survey,Ballew returned to his officeinMemphis and ran the questionnaires through data pro-cessing and came up with what he termed the "survey reportanalysis"-i.e., the raw tabulation of the employees' an-swers and comments.The survey report analysis was re-ceived by Behar on May 17.On May 21, Ballew calledBehar,asked him if he had a chance to read over the surveyreport analysis,and pointed out that there were some ob-vious problems in the areas of employee favoritism fromsupervisors and wages and benefits.Ballew told Behar thathe would cover these problems at a later meeting which wasset up for,and held,June 3 and 4 at Chattanooga.Prior to June 1971, so far as the record discloses, therewas no attempt by any union to organize Respondent'semployees.On June 2,Behar encountered Milford Allen,the union representative,for the first time.On that dateAllen came through the receiving door of the Company toBehar's office an introduced himself as a representative ofthe Union.He told Behar that it was his understanding thatthe Respondent did not have a union contract and askedwhether Behar was doing"union contract work." WhenBehar said he was not,Allen asked if he could inspectRespondent's garments to see if it was using union labels.Behar ordered Allen to leave in no uncertain terms. Therewas nothing in the conversation that led Behar to believethat Allen was organizing his employees or that he intendedto do so.,On June 3,Ballew,as planned,visited Respondent's plant23 that theUnionobtained 10 signature cards.to discuss the survey and his recommendations with Behar.Ballew had extensive conversations with Behar that day andalso spoke to each of the supervisors individually.Ballew atthat time made his recommendations to Behar based on thesurvey. These included,inter alia,that a wage differential beset up between new hires and employees who had been therefor some time.Respondent was then hiring at $1.60 an hourand it was Ballew's recommendation that employees be ad-vanced to $1.65 an hour and thereafter to $1.70 an hourafter set periods of time.Ballew also recommended thatRespondent put into effect threepaid holidays at that timewith the view to adding additionaFholidays later.Also, sinceone of the biggest problems that surfaced through the sur-veywas the problem of favoritism and because in one de-partment there were relatives working for a supervisor,Ballew recommended that no relatives of supervisors behired and that at least employees not be placed under thesupervision of their own relative.Behar and Ballew dis-cussed putting Ballew's recommendations in a written re-port;Ballew told Behar he would submit a written report,as was his company's practice,to Behar.Behar replied thathe would wait for the written report to put the recommenda-tions into practice.Also on June 4, Ballew reported the results of the surveyto the employees,told them that their complaints were un-der discussion,and that the employees would be informedas to what would be done.Ballew did not indicate "thatanything would be done on a specific date or time otherthan the fact that-We implied that obviously things wouldbe done,that the survey had served a useful purpose."On June 8,Allen handed out standard union leaflets out-side the Company's receiving door where the employees leftthe building.The complaint alleges, and so far as this recorddiscloses,this was the start of the Union's organizing cam-paign.4As Allen was passing out the union leaflet on thatdate,Behar walked to the door and told Allen he was stand-ing on private property.When Allen replied that he wasstanding on a public sidewalk,Behar insisted that it was hisproperty and that he was going to call the police.Behar thenleft, but no police appeared.Behar later that day picked upa copy of the union leaflet from the street.On or about June 16, the written report of the surveyresults and Ballew's recommendations(which were essen-tially the same as those which were made to Behar duringBallew's June 3 and 4 visit)were sent to Behar, who receivediton or about June 17.According to Behar he had one"crucial"decision tomake with regard to implementing Ballew's written report.This decision related to the complained of favoritism dis-closed by the survey and the recommendation which fo-cused on the situation of five employees working for asupervisor who was a relative.Behar testified that he did notfeel that there was favoritism being shown these employeesand he was reluctant to lose good employees.Behar, howev-er, spent the next week locating jobs for the five employee-relatives involved with other employers in the city and onFriday, June 25,he laid them off. The following Monday orTuesday, Behar received a number of inquiries regardingthe reason for his action and on or aboutTuesday,June 29,he made the announcement to the employees that becausethey felt there was favoritism shown to these employees theywould"all be better off" as a result of his action in layingoff the five employees.At the same time Behar announcedand put in effect the increase in the minimum base payrecommended by Ballew's report,as well as the three paidAdditionallythe parties stipulatedthat itwas between June 8 and June SCENIC SPORTSWEAR495vacations. The wage increase provided for a 5-cent increaseabove the hiring rate of $1.60 an hour for employees whohad been employed for 3 months and 5 cents more after 6months of employment. These increases in the base hourlywage affected 25 of Respondent's 75 employees since theothers were already receiving $1.70 or more as a base hourlyrate.2.The alleged "surveillance" of employees'union activitiesOn July 20,five women employees of Respondent weresitting on the steps of the church across from Respondent'splant eating their lunch.Union Representative Allen joinedthe employees and started to talk to them.About 5 minuteslaterRomita came up to where Allen was talking to theemployees and was askedby Allen whathe was doing there.Romita replied that he was there"to see that you don't tellthesegirls a bunch of lies." Allen then stated to Romita "I'mnot tellingthese girls a bunch of lies, I'm telling them thebenefits of a union."Romita replied that he knew the unionbenefits,that the Union had closed two plants where he hadworked which were both underILGWU contracts. Whenquestioned about this,Romita identified the plants in-volved.Allen then mentioned the raises and three paid hol-idays the Company had given the employees and askedRomita why the Company had not taken this action "beforethe Union came to town.'Romita replied that the Companyhad been planning this for a long time.During the aboveconversation between Allen and Romita,five male emplo -ees including Goins,Behar's son-in-law,approached thechurch steps.Romita waved for the employees to go backbut they came up to where Allen and Romita were standing.Romita then said something to the five employees(the rec-ord does not reveal what)and they returned to the plant.Shortly thereafter,at the end of the 30-minute lunch period,the women employees also returned to the plant, as didRomita.3.Analysis,additional findings,and conclusionsIt is settled law that where benefits which are promisedto, or conferred on, employees by an employer are con-ceived or accelerated to undermine a union's attempt toorganize or gain the su port of its employees,such employerconduct is violative of Section 8(a)(1) of theAct. On theother hand,if the promised or conferred benefits were notconceived or accelerated for the purpose of counteractingthe union's organizational efforts but are merely coinciden-tal in their timing,the employer does not violatethe Act byits conduct.SeeN.L.R.B. v.Exchange Parts Co.,375 U.S.405. Thus,the determinative factor is the employer'smotiveor purpose in granting a benefit to its employees-for if theemployer's granting o1 benefits would have occurred wheth-er or not the union s organizational campaign was in prog-ress such conduct by an employer would not be unlawful.The General Counsel does not contend the contrary. AsGeneral Counsel stated at the hearing:"[Respondent'sCounsel] is correct in saying that had the employer notgranted the wage increase when he would have granted itotherwise it would be against the purposes of the Act. It isthe General Counsel's contention that absent the union'spresence it would not have granted the wage increase andthe paid holidays at that time."It is the conclusion of the Trial Examiner that the prepon-derance of the evidence in this record fails to establish thatthe Respondent either conceived or accelerated the grantingof wage benefits and holidays to interfere with the Union'sorganizational campaign. I find that Respondent, who em-barked on an independent survey of his employees with thepurpose,inter alia,of improving employee benefits, wouldhave pursued the recommendations of the Ballew firmwhether or not the Union had appeared on the scene. Con-tact with the Ballew firm was initiated some 3 months beforethe Union's attempt to organize the employees started. Thesurvey had been completed, Behar had received Ballew'soral recommendations, and a summary report of the surveywas given to the employees, all prior to the initiation of theUnion's campaign on June 8. Furthermore, Behar's indica-tion to Ballew that he would follow through on the oralrecommendations of Ballew upon receipt of the customarywritten report was just what occurred. Moreover, far fromaccelerating action on Ballew's recommendations uponlearning that the Union was organizing on June 8, Behar didnot implement the written recommendations which he re-ceived on June 17, until he was able, during the followingweek, to arrange job placement for the five relatives of oneof his supervisors in accord with the "favoritism" com-plaints disclosed by the survey and Ballew's written rec-ommendations. Furthermore, so far as the record disclosesRespondent has followed the recommendations receivedfrom the Ballew firm in all respects. Not only were thebenefits conferred precisely whatBallew recommended andthe recommendations regarding favoritism dealt with, butRespondent has continued to follow through on Ballew'sother recommendations-e.g., by having a personnel policymanual prepared for the employees. While the actual bene-fitswere not announced until after the Union had starteditsorganizational activities, the employees had been in-formed prior thereto of the purpose of the survey, as wellas the results thereof, and it had been indicated to them thatsome action would be taken relative to their complaints.Moreover, while the Employer's conduct on June 8, as wellas the later incident which occurred on July 20, may beconsidered as evidencing Respondent's opposition to theUnion's efforts, I find this conduct insufficient to overcomethe substantial evidence pointing to the conclusion I reachthat the economic benefits granted to the employees onJune 29 were not unlawfully motivated but reflected theculimination of Respondent's purpose through the survey toimprove its employer-employee relations in the plant. Insum, I find that the Respondent's action in announcing andgranting economic benefits to the employees on June 29would have occurred even if the Union had not started toorganize Respondent's employees and, therefore, did notviolate Section 8(a)(1) of the Act. SeeDivco-Wayne Indus-tries,154 NLRB 974, 977.5The only other act of Respondent's which the General5 In reaching the foregoing conclusion I have considered the fact that oneof the possible benefits referred to in the survey proposal submitted byBallewinMarch (which suggested a variety of benefits that might now fromthe survey regarding employer-employee relations) was that "Unions cannotexist where management listens to employee complaints and grievances andsolves them." The fact that this was considered a possible potential benefitat some indefinite future date does not detract from my finding thatRespondent's motive in granting economic benefits to his employees was notunlawful. To adopt the General Counsel's contrary view would impede man-agement in seeking by such methods as independent surveys to improveemployer-employee relations even when no union activity was taking place,such an extension ofExchange Parts, suprawould be entirely unwarranted.In this regard the General Counsel's reliance onCrown Tar and ChemicalWorkers,154 NLRB 562, enfd. 365 F.2d 588 (C.A. 10), is misplaced In CrownTaritwas admitted that the decision to grant a wage increase was to thwartthe anticipated union campaign following a demand for recognition at asister company, and the unilateral granting of wage increases involved there-in followed the establishment by the union of majority status at the Respon-dent Company 496DECISIONS OF NATIONAL LABOR RELATIONS BOARDCounsel alleged as unlawful was Romita's conduct on July20. The General Counsel alleged such conduct to be unlaw-ful surveillance in violation of Section 8(a)(1).WhileRomita's actions on July 20 were openly undertaken, Romi-ta was admittedly at the employees'gathering with the un-ion organizer for the purpose of observing the interchangebetween Allen and the Respondent's employees and inject-ing himself into Allen'sdiscussion with the employees.Romita's intrustion in the gathering between Allen and theemployees during the lunch hour was not a casual happen-stance.Romita deliberately walked over to where Allen wasspeaking with the employees.Romita's very presence, aswell as his stated intention to intrude in the exchange be-tween Allen and the employees,would tend to inhibit theemployees'free and open discussion with Allen, as Romitamust have known.Moreover,Romita's purpose to disruptand preclude Allen from freely discussing union representa-tion with the employees is further evidenced by Romita'sefforts to keep additional employees from joinin thegroup-first by waving them away as they approached andlater by speaking to them privately and causing them toleave.Whether or not properly characterized as "surveillance,"Romita's conduct which was designed to, and had the effectof, disrupting and interfering with Allen's attempts to meetwith the employees and freely discuss with them union rep-resentation constituted, I find,unlawful interference withthe employees'Section 7 rights and,as such, was violativeof Section 8(axl) of the Act. Under Section 8(a)(1) an em-ployer is prohibited from interfering with,restraining, orcoercing employees in their right to engage in self-organiza-tion.The proscription of Section 8(a)(1) precludes an em-ployer from inhibiting employees in the exercise of theirright to receive information and to engage in open discus-sions with a union organizer.IV THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III,above,to the extent they have been found to be unfair laborpractices,occurring in connection with the Respondent'soperations described in section I, above, have a close, inti-mate,and substantial relationship to trade,traffic,and com-merce among the several States and tend to lead to labordisputes burdening and obstructing commerce and the freeflow of commerce.V THE REMEDYIt having been found that Respondent violated Section8(a)(1) of the Act,Ishall recommend that the Companycease and desist therefrom and take certain affirmative ac-tion designed to effectuate the policies of the Act.On the basis of the foregoing findings of fact, and uponthe entire record in this case, f make the following:CONCLUSIONS OF LAW1.The Companyisengaged in commerce within themeaning of Section 2(6) and(7) of the Act.2. The Unionis a labor organization within the meaningof Section2(5) of the Act.3.The Companyby announcing and granting benefits toits employees on or aboutJune 29 didnot engage in unfairlabor practices within the meaning of Section 8(a)(1) of theAct.4.The Companyby interfering with and disrupting theUnion's attempt to freely discuss union representation withits employees engaged in unfair labor practices within themeaning of Section 8(a)(1) of the Act,which unfair laborpractices affect commerce within the meaning of Section2(6) and(7) of the Act.Upon the foregoing findings of fact,conclusions of law,and the entire record,and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:6ORDERScenic Sportswear,its officers,agents, successors, andassigns, shall:1.Cease and desist from:(a) Interfering with or disrupting the Union's attempts tomeet off company premises with Respondent's employeesand freely discuss union representation.(b) In any like or related manner interfering with, re-straining,or coercing its employees in the exercise of rightsguaranteed in Section 7 of the Act.2. Take the following affirmative action which will effec-tuate the purposes of the Act:(a) Post at Scenic Sportswear copies of the attached no-ticemarked"Appendix."7 Copies of said notice,on formsto be provided by the Regional Director for Region 10, afterbeing duly signed by an authorized representative of Re-spondent,shall be posted by Respondent immediately uponreceipt thereof and be maintained by it for 60 consecutivedays thereafter,in conspicuous places, including all placeswhere notices to employees are customarily posted.Reason-able steps shall be taken by Respondent to insure that saidnotices are not altered,defaced,or covered by any othermaterial.(b) Notify the Regional Director for Region 10, in writ-ing, within 20 days from the receipt of this Decision, whatsteps Respondent has taken to comply herewith.8IT IS FURTHER ORDERED that the complaint be dismissedinsofar as it alleges unfair labor practices not specificallyfound herein.6In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions,and recommended Order herein shall,as provided in Sec.102.48of the Rules and Regulations,be adopted by the Board and become itsfindings, conclusions and Order,and all objections thereto shall be deemedwaived for all purposes.7 In the event that the Board'sOrder is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall be changed to read "PostedPursuant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."8 In the event that this recommended Order is adopted by the Board afterexceptions have been filed, this provision shall be modified to read "Notifythe Regional Director for Region 10, in writing, within 20 days from the dateof this Order,what steps the Respondent has taken to comply herewith "APPENDIXNOTICE TOEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States GovernmentThe National Labor Relations Act gives all employeesthese rights:To engage in self-organizationTo form,join, or help unions SCENIC SPORTSWEARTo bargain collectively through a representativeof their choosingTo act together for collective bargaining or oth-er aid or protectionTo refrain from any or all of these things.WE WILL NOT interfere with or disrupt the attempts ofInternational Ladies'Garment Workers'Union, AFL-CIO, or any other union to meet off company premiseswith our employees and freely discuss union represent-ation.WE WILL NOT in any like or related manner, interferewith,restrain,or coerce you in the exercise of the aboverights.SCENICSPORTSWEAR(Employer)DatedBy497(Representative)(Title)This is an offical notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questions concerningthis notice or compliance with its provisions may be direct-ed to the Board's Office, Peachtree Building, Room 701, 730Peachtree Street, NE., Atlanta, Georgia 30308, Telephone404-526-5760.